     McGREGOR W. SCOTT
 1
     United States Attorney
 2   AUDREY B. HEMESATH
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4
     Telephone: (916) 554-2700
 5   Email: Audrey.Hemesath@usdoj.gov

 6   Attorneys for Defendants
 7
                                  UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9   NOREEN KHAN,                                       )
10                                                      ) Case No.: 2:19-cv-399 TLN KJN
                            Plaintiff,                  )
11                                                      )
                    v.                                  )
12                                                      )
13   WILIAM P. BARR, et al.,                            ) JOINT STIPULATION AND ORDER
                                                        ) RE: EXTENSION OF TIME
14                          Defendants.                 )
                                                        )
15                                                      )
16
17         Defendants seek an additional 45 days in which to file an answer to the complaint or other
18   dispositive pleading, and plaintiff does not object. Accordingly, the parties stipulate that the
19
     defendants’ answer will be due on June 28, 2019.
20
     //
21
22   //

23   //
24
     //
25
     //
26
     //
27
28


                                                      1
     Dated: May 14, 2019             Respectfully submitted,
 1
 2                                   McGREGOR W. SCOTT
                                     United States Attorney
 3
                                     s/ Audrey B. Hemesath
 4
                                     AUDREY B. HEMESATH
 5                                   Assistant United States Attorney

 6                                   s/ Wahida Noorzad
 7                                   WAHIDA NOORZAD
                                     Attorney for the Plaintiff
 8
 9
10
11
12                             ORDER
13
           It is so ordered.
14
     Dated: May 15, 2019
15
16
17                               Troy L. Nunley
                                 United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                 2
